On Rehearing.
Upon consideration of appellants' motion for rehearing, the conclusion is reached that we erred in affirming this case, and that same should be reversed on account of the failure of the trial court to file its findings of fact and conclusions of law, as requested by appellants.
Judge Conner's dissenting opinion in Emery v. Barfield, 156 S.W. 311, approved by the Supreme Court (107 Tex. 306, 177 S.W. 952), was cited in support of the conclusion that the failure to file these findings upon the record presented in the instant case did not necessitate a reversal. In Peers v. Williams, 174 S.W. 864, an appeal was presented upon an agreed statement of facts. The trial court, however, had failed to file findings of fact and conclusions of law as requested by appellant. The case was reversed solely-on account of this failure in an opinion likewise written by Chief Justice Conner. Discussing the matter, Judge Conner says: *Page 596 
"Possibly the able judge who tried the case deemed it immaterial to so file his conclusions, in view of a line of decisions of our courts holding that a failure to comply with the statute by filing conclusions when seasonably requested is not a sufficient ground to cause a reversal of a judgment on appeal where, as in this case, there is a statement of facts. See Jacobs v. Nussbaum [63 Tex. Civ. App. 520] 133 S.W. 484; Sutherland v. Kirkland, 134 S.W. 851. But these cases proceed upon the assumption that the facts were substantially undisputed, and that therefrom it affirmatively appeared that the failure was without probable harm, the court in each instance practically applying the principle now embodied in rule 62a (149 S.W. x), which provides that: `No judgment shall be reversed on appeal and a new trial ordered in any cause on the ground that the trial court has committed an error of law in the course of the trial, unless the appellate court shall be of opinion that the error complained of amounted to such a denial of the rights of the appellant as was reasonably calculated to cause and probably did cause the rendition of an improper judgment in the case, or was such as probably prevented the appellant from making a proper presentation of the case to the appellate court.'
"None of these cases go so far as to hold that it is not error to fail to file conclusions when properly requested, and it will be found, we think, to be substantially the uniform rule to reverse the judgment in case of such failure where there is no statement of facts or where the evidence exhibited in the statement is conflicting. See Wandry v. Williams, 103 Tex. 91, 124 S.W. 85; Wood v. Smith, 141 S.W. 795; Shepherd Davenport v. McEvoy, 144 S.W. 285; Kyle v. Blanchette, 158 S.W. 796.
"In the case now before us the evidence indicates several possible theories for appellee's recovery, none of which is free from difficulty. For instance, it may possibly be contended that the 120 bales of cotton burned in fact weighed more than is shown by the gin weights at Myra, for which excess appellant should account under the terms of the original agreement between the parties, or it may be contended that, regardless of the issue of an excess, appellant should account to appellee for money had and received under the terms of the agreement, if any, with the railway company's claim agent. But these are mere conjectures. It cannot be said to be clear that appellee was entitled to recover upon either theory suggested, and the very least that may be said of the testimony is that it is conflicting, and appellant under the law has a clear right to have the conflict determined in a court having original jurisdiction for the determination of conflicting evidence; this court having no such power.
"In accordance with the authorities cited, it is ordered that the judgment be reversed and the cause be remanded."
As is thus pointed out, all of the cases, apparently, where a judgment has been affirmed, notwithstanding the failure of the trial court to file findings and conclusions, proceeded upon the assumption that the facts upon the material issues in the case were substantially undisputed, and that it therefore affirmatively appears the failure was without probable harm.
In the case at bar, there were three issues of fact presented, viz.: Was the railroad company negligent in handling the animals? Were they damaged by reason of any such negligence? And, if so, the amount of such damage. Upon each of these issues, the evidence was conflicting. This court is unable to determine what the finding of the trial court was in respect to these several issues. The trial court may have found that the company was negligent, but that the animals had not been damaged, or its findings may have been vice versa. Or it may be that the court found all of these issues of fact in favor of the appellants, but may have deduced an incorrect legal conclusion. We are without any information as to the basis of the court's action in rendering judgment for the defendant. In this condition of the record, we are now of the opinion that we erred in holding that the failure of the trial court did not prevent appellants from making a fair presentation of their appeal. It may be that had the court filed the findings and conclusions, the appellants would not have been able to show any reversible error, but we cannot so presume. In support of the conclusion now reached, see the following authorities: Schofield v. Bank, 175 S.W. 506; Overton v. K. of P., 173 S.W. 472; Broderick v. Brick Co., 150 S.W. 600; Poulter v. Smith, 149 S.W. 279; Owen v. Smith, 203 S.W. 1171; Bloch v. Bloch, 190 S.W. 528; Guadalupe County v. Poth, 153 S.W. 919; Railway Co. v. Dairy Co., 137 S.W. 137; Sutherland v. Kirkland, 134 S.W. 851.
The motion for rehearing is granted, and the cause now reversed and remanded.